FILE COPY




   BRIAN QUINN
    Chief Justice
                                     Court of Appeals                                      VIVIAN LONG
                                                                                               Clerk

JAMES T. CAMPBELL
      Justice                           Seventh District of Texas
                                                                                         MAILING ADDRESS:
MACKEY K. HANCOCK                     Potter County Courts Building                        P. O. Box 9540
      Justice                          501 S. Fillmore, Suite 2-A                            79105-9540

 PATRICK A. PIRTLE                     Amarillo, Texas 79101-2449
       Justice                                                                              (806) 342-2650
                                      www.txcourts.gov/7thcoa.aspx

                                            March 25, 2015

Adam T. Schramek                                     Larry Parks
Michael Scott Incerto                                Melvin L. Burner
FULBRIGHT & JAWORSKI, LLP                            MITCHELL WILLIAMS SELIG GATES
98 San Jacinto Blvd., Suite 1100                      & WOODYARD, PLLC
Austin, TX 78701                                     500 West 5th, Suite 1150
* DELIVERED VIA E-MAIL *                             Austin, TX 78701
                                                     * DELIVERED VIA E-MAIL *
Mark L. Kincaid
Suzette E. Selden
GEORGE BROTHERS KINCAID
 & HORTON, L.L.P.
114 West 7th Street, Suite 1100
Austin, TX 78701
* DELIVERED VIA E-MAIL *

RE:    Case Number: 07-15-00032-CV, Trial Court Case Number: D-1-GN-14-000946
Style: Ramiro "Gamby" Gamboa v. Texas Windstorm Insurance Association, Richard Clifton Craig,
       Stephen L. Elbert, Lyndell Haigood, Michael Gerik, Ron Lawson, Georgia R. Neblett, Michael
       O'Malley, Eugene "Gene" Seaman, and Edward J. Sherlock, III

Dear Counsel:

        The Court this day issued an opinion, judgment and mandate in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this
Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if
ordered by the Court.

                                                        Very truly yours,

                                                        Vivian Long
                                                        VIVIAN LONG, CLERK

 xc:       Honorable Lora J. Livingston (DELIVERED VIA E-MAIL)
           Amalia Rodriguez-Mendoza (DELIVERED VIA E-MAIL)
           Administrative Judge (DELIVERED VIA E-MAIL)